Case 1:20-cr-00188-JSR Document 50 Filed 06/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

- against - No. 20-CR-188 (ISR)
RUBEN WEIGAND, and ORDER FOR ADMISSION PRO HAC
HAMID AKHAVAN, a/k/a “Ray VICE
Akhavan”,

Defendants.

 

 

The motion of Paul Slattery, Esq., for admission to practice Pro Hac Vice in the above
captioned action is granted.
Applicant has declared that he is a member in good standing of the State Bar of California;
and that his contact information is as follows:
Applicant’s Name: Paul Slattery
Firm Name: Quinn Emanuel Urquhart & Sullivan
Address: 865 S Figueroa Street 10th Floor Los Angeles, California 90017

Telephone: (213) 443-3000
Email: paulslattery@quinnemanuel.com

Applicant having requested permission Pro Hac Vice to appear for all purposes as counsel
to Hamid Akhavan in the above-captioned action;

It IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the
above captioned action in the United States District Court for the Southern District of New York.
All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing the discipline of attorneys.

Dated: 6 ( 6 | 20 Sse 4 KLE

United Salis District / Magistrate Judge

 
